the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                  P.3d 1164, 1166 (2005).
                              First, appellant claims that trial counsel was ineffective for
                  telling him that he could receive credits towards his ten to life sentence
                  that would take time off of the minimum sentence. Appellant fails to
                  demonstrate that he was prejudiced because he fails to demonstrate that
                  had counsel correctly informed him of how his sentence would be
                  calculated in prison, he would not have pleaded guilty and would have
                  insisted on going to trial Appellant was originally charged with five
                  counts of sexual assault all carrying a sentence of ten to life. By pleading
                  guilty, appellant agreed to a sentence of ten to life plus a consecutive
                  sentence of four years to ten years. This was a significant reduction in his
                  possible sentence. Further, appellant testified at the evidentiary hearing
                  that "if I didn't plead guilty, I was going to do five life sentences. So it was
                  either that or plea bargain And I pled." This statement demonstrates
                  that appellant pleaded guilty to avoid the possibility of consecutive life
                  sentences rather than pleading guilty based on trial counsel's advice
                  regarding the calculation of his sentence. Therefore, the district court did
                  not err in denying this claim.
                               Second, appellant claims that trial counsel was ineffective for
                  failing to discuss or file an appeal. Appellant fails to demonstrate that
                  trial counsel was deficient. The duty to inform or consult with a client
                  with respect to appealing a judgment of conviction based on a guilty plea
                  only arises "when the defendant inquires about the right to appeal or in
                  circumstances where the defendant may benefit from receiving advice
                  about the right to a direct appeal." Toston v. State, 127 Nev. „ 267
                  P.3d 795, 799 (2011). Despite his claim to the contrary in his petition,

SUPREME COURT
      OF
    NEVADA
                                                          2
(0) 1947A (401.
                 appellant testified at the evidentiary hearing that he never asked counsel
                 to file an appeal on his behalf. Rather, he "thought" about asking.
                 Further, appellant fails to demonstrate that there were any circumstances
                 where he would have benefitted from receiving advice regarding an
                 appeal. Therefore, the district court did not err in denying this claim.
                 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                    Hardest
                                                          .,


                                                                                  J.
                                                    Douglas



                                                    —$7-4C- Z-
                                                    Cherry 1.4
                 cc:   Hon. Lidia Stiglich, District Judge
                       Story Law Group
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e